Exhibit 99.1 There are 89 Marriott®- and Hilton®-branded hotels within our Apple REIT Nine, Inc. portfolio of real estate. Our hotels represent a variety of lodging types and are strategically diversified across markets in 27 states. We continue to strive to grow the value of your investment through the efficient ownership of our hotels and I am pleased to report that performance across our hotels improved during the second quarter of this year, as compared to the same period last year. For the three-month period ending June 30, 2013, the Apple REIT Nine portfolio of hotels achieved revenue per available room (RevPAR) of $92, an increase of approximately seven percent as compared to the same period last year, with an average occupancy rate of 80 percent and an average daily rate (ADR) of $115. For the six-month period ending June 30, 2013, RevPAR was $87, up by six percent in comparison to results from the same six-month period last year. Key indicators of hotel performance like these continue to strengthen across the U.S. hotel industry and according to hotel industry analysts the outlook for the remainder of this year is positive. As compared to the same periods of 2012, modified funds from operations (MFFO) for the second quarter of this year improved by five percent and for the first six months of the year improved by one percent. MFFO for the second quarter of this year totaled $38.8 million, or $0.21 per share, and for the six-month period ending June 30, 2013, MFFO was $70.8 million, or $0.39 per share. In the first six months of 2012, the Company’s MFFO included approximately $4.8 million from its investment in 110 parcels of land in Ft. Worth, TX. The sale of the 110 parcels was completed in April 2012 which resulted in a Special Distribution of $0.75 per share in May of 2012. Over the first six months of 2013, the Company paid distributions of approximately $0.42 per share. Our current annualized distribution rate is approximately $0.83 per share. Apple REIT Nine recently entered into a definitive merger agreement to combine with Apple REIT Seven and Apple REIT Eight pursuant to which Apple REIT Seven and Apple REIT Eight would merge into Apple REIT Nine. Under the agreement, Apple REIT Nine would issue one Common Share for each Unit of Apple REIT Seven and 0.85 Common Shares for each Unit of Apple REIT Eight. In addition to certain customary closing conditions, the merger agreement is subject to approval by a majority of the outstanding Units of each REIT. We will provide additional information through a joint proxy statement/prospectus relating to the proposed transaction which we anticipate distributing to shareholders during the fourth quarter of 2013. We do not expect to comment further regarding this transaction until that time. Each merger is conditioned on the concurrent consummation of the other merger among other conditions to closing; therefore, there can be no assurance that the mergers will occur. The combined company would be one of the largest hospitality REITs in the United States with a total of 191 hotels with 23,711 guestrooms. Apple REIT Nine has maintained a conservative approach to the ownership of high-quality lodging real estate as evident in the strength of our balance sheet, our ability to remain profitable during fluctuating real estate cycles and our diversified portfolio of well-branded hotels. Our commitment to the growth of shareholder investments has guided our strategic business decisions and I believe the potential merger transaction further strengthens our ability to achieve our long-term goals. I am optimistic that 2013 will be another year of progress for our Company. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) Three months ended Three months ended Six months ended Six months ended (In thousands except statistical data) June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Acquisition-related costs 74 74 Interest expense, net Total expenses $ NET INCOME Income from continuing operations $ Income from discontinued operations - - Net income $ Income from continuing operations per share $ Income from discontinued operations per share - - Net income per share $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Acquisition-related costs 74 74 Interest earned on note receivable Straight-line rental income - ) - ) Modified funds from operations (MFFO) $ FFO per share $ MFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 80
